EXHIBIT 2.4 Document processing fee If document is filed on paper$150.00 If document is filed electronicallyCurrently Not Available Fees & forms/cover sheets are subject to change. To file electronically, access instructions for this form/cover sheet and other information or print copies of filed documents, visit www.sos.state.co.us and select Business Center. ABOVE SPACE FOR OFFICE USE ONLY Paper documents must be typewritten or machine printed. Statement of Share and Equity Capital Exchange filed pursuant to §7-90-301, et seq. and §7-56-605 or
